IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0848-19

                         LELAND KREMPLEWSKI, Appellant

                                             V.

                                THE STATE OF TEXAS


            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIRST COURT OF APPEALS
                             BELL COUNTY


       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                       OPINION

       Appellant was convicted of possession of a controlled substance and sentenced to

sixteen months in prison. In the bill of costs, the trial court assessed Appellant a $25 time

payment fee. See TEX. LOCAL GOV’T CODE § 133.103. On appeal, the Court of Appeals

struck a portion of that fee as being unconstitutional. Kremplewski v. State, No. 01-19-00033-

CR, 2019 Tex. App. LEXIS 6919 (Tex. App. – Houston [1st Dist.] Aug. 8, 2019).
                                                                       KREMPLEWSKI - 2


       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we grant review on our own motion, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals for

proceedings consistent with this opinion. The State’s petition is refused.


DATE DELIVERED: MAY 12, 2021

DO NOT PUBLISH